Citation Nr: 1018441	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of hepatitis.   
 
2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from July 1944 to June 1946 
and from August 1947 to May 1954.  He received various 
decorations evidencing combat including the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for a low back disability and for residuals of 
hepatitis.  

The Board notes that an April 2006 RO decision (issued in a 
statement of the case) apparently reopened the Veteran's 
claims for entitlement to service connection for a low back 
disability and for residuals of hepatitis and denied those 
claims on a de novo basis.  The Board observes, however, that 
service connection for a low back disability was previously 
denied, including in a final March 1991 Board decision, and 
service connection for residuals of hepatitis was previously 
denied, including in a final August 1968 RO decision.  
Therefore, the Board is required to address whether the 
Veteran has submitted new and material evidence to reopen his 
claims for entitlement to service connection for a low back 
disability and for residuals of hepatitis.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In an April 2009 decision, the Board reopened and remanded 
the Veteran's claim for entitlement to service connection for 
a low back disability, and remanded his claim as to whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
hepatitis, for further development.  

In April 2009, the Veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU rating).  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for residuals of hepatitis 
in August 1968, and the Veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  Any low back problems during service were not chronic.  
The Veteran's current low back disability began many years 
after service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The August 1968 RO decision, which determined that new 
and material evidence had not been received to reopen a claim 
for entitlement to service connection for residuals of 
hepatitis, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of hepatitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.  A low back disability was not incurred in or aggravated 
by service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2004, a rating 
decision in May 2005, a statement of the case in April 2006, 
a supplemental statement of the case in November 2007, a 
supplemental statement of the case in March 2008, a 
supplemental statement of the case in August 2008, a 
supplemental statement of the case in November 2008, and 
correspondence in May 2009.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board observes that the March 2009 
correspondence (noted above) not only told the appellant what 
constitutes new and material evidence, but also advised him 
of the reasons for the previous denials of his claim for 
service connection for residuals of hepatitis and what 
evidence was needed in order to be considered new and 
material.  The appellant has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  This correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Therefore, a remand for 
additional notification would serve no useful purpose.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in an August 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to the 
claim for entitlement to service connection for a low back 
disability.  

The Board also observes that subsequent to the August 2009 
supplemental statement of the case, additional medical 
evidence (a private report from Healthsource, Chiropractic 
and Progressive Rehab) has been associated with the record. 
The additional evidence, however, is essentially duplicative 
of evidence already of record in that it provides an opinion 
that the Veteran's low back disability is consistent with an 
injury during service without a review of the Veteran's 
claims file, and is therefore not specifically probative as 
to the basis for the denial of the appellant's claim. 
Therefore, a remand for an additional supplemental statement 
of the case as to such evidence would service no useful 
purpose. Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  





Analysis

I.  Residuals of Hepatitis

A decision of the Board and unappealed RO decisions are 
final, with the exception that a claim may be reviewed if new 
and material evidence is submitted.  If the claim is 
reopened, it will be reviewed based on all the evidence of 
record.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The RO initially denied service connection for residuals of 
hepatitis in June 1954.  An application to reopen a claim for 
residuals of hepatitis was denied in August 1968.  Those 
decisions were not appealed and are considered final.  38 
U.S.C.A. § 7105.  

The evidence considered at the time of the August 1968 
decision included the Veteran's service treatment records; a 
post-service VA treatment report; and the Veteran's own 
statements.  The RO initially denied service connection for 
residuals of hepatitis in June 1954 on the basis that 
residuals of acute hepatitis were not found on the last 
examination in the Veteran's service treatment records.  The 
RO noted that the Veteran's service treatment records showed 
treatment in a hospital from June 1950 to September 1950 for 
acute infectious hepatitis with jaundice.  The RO indicated 
that the Veteran was returned to duty and that his separation 
examination report noted no residuals.  In August 1968, the 
RO denied an application to reopen a claim for entitlement to 
service connection for residuals of hepatitis (claimed as a 
liver condition) on the basis that no new and material 
evidence had been received pertaining to the question of 
service connection for residuals of hepatitis subsequent to 
the June 1954 RO decision, and that no further disposition 
had been made of acute infectious hepatitis which was rated 
as not found on last examination.  The RO noted that the 
Veteran's service treatment records showed treatment in 1950 
for acute infectious hepatitis with jaundice.  The RO 
reported that such disability was previously disposed of in a 
June 1954 RO decision as not being found on examination after 
the Veteran's discharge from service.  

The Board observes that the August 1968 RO decision reported 
that the June 1954 RO decision found that residuals of 
hepatitis were not found on an examination after the 
Veteran's discharge from service.  The Board notes, however, 
that the June 1954 RO decision actually indicated that 
residuals of acute hepatitis were not found on the last 
examination in the Veteran's service treatment records.  

The Veteran's service treatment records for his first period 
of service from July 1944 to June 1946 show no complaints, 
findings, or diagnoses of hepatitis or any residuals of 
hepatitis.  Evaluations of the Veteran during that period of 
service make no reference to any such problems.  

His service treatment records for his second period of 
service from August 1947 to May 1954 show treatment for 
hepatitis.  A June 1950 treatment entry noted that the 
Veteran had infectious hepatitis and that he was transferred 
to a hospital.  Another June 1950 entry reported that the 
Veteran was diagnosed with infectious hepatitis, with 
jaundice, and that his first symptoms started three weeks 
earlier.  An August 1950 hospital final summary indicated 
that the Veteran was admitted in June 1950 because of 
infectious hepatitis.  It was noted that the Veteran's past 
history was non-contributory and that he had no known contact 
with hepatoxic agents.  The Veteran reported that he had been 
exposed to infectious hepatitis in his outfit, however, and 
received a penicillin shot in March 1950.  The final 
diagnoses were hepatitis, infectious, with jaundice, and 
prostatitis, chronic, nongonococcic.  A September 1950 
treatment entry noted that the Veteran had hepatitis and that 
his liver was presently normal.  

A June 1951 treatment entry indicated that the Veteran had 
hepatitis one year earlier and that he was hospitalized for 
five weeks.  It was reported that the Veteran presently 
stated that his urine was dark and that his appetite was 
poor.  The examiner remarked that lab tests were ordered.  A 
July 1951 entry indicated that the Veteran reported that he 
had constipation for three days and some pain on the right 
side of his appendix.  It was noted that he had hepatitis 
with jaundice a year earlier.  The diagnosis was leucopenia, 
refer to a medical clinic.  Hepatitis was not diagnosed at 
that time.  On a medical history form at the time of the May 
1954 separation examination, the Veteran checked that he had 
stomach, liver, or intestinal trouble, as well as jaundice.  
The reviewing examiner provided no information.  The May 1954 
objective separation examination report noted that the 
Veteran was hospitalized from June 1950 to October 1950 with 
hepatitis.  There was a notation that the Veteran's abdomen 
and viscera were normal.  

A post-service August 1968 VA treatment report noted that the 
Veteran was seen with mild digestive complaints of many 
years' duration.  The diagnosis was a duodenal ulcer.  There 
was no reference to hepatitis at that time.  

The evidence received since the August 1968 RO decision 
includes additional VA treatment records; private treatment 
records; VA examination reports; a November 2005 statement 
from a VA physician, lay statements; and statements and 
hearing testimony (albeit as to other issues) from the 
Veteran.  

A July 1976 VA general medical examination report noted that 
the Veteran reported that he had hepatic jaundice during his 
period of service and that he was hospitalized for a liver 
condition.  The diagnoses did not refer to residuals of 
hepatitis.  

A March 2001 VA treatment entry indicated that the Veteran 
had risk factors for hepatitis C.  It was noted that the 
Veteran had unexplained liver disease and that he had a 
history of hepatitis B.  An outpatient lab test for a chronic 
hepatitis panel was ordered.  No diagnosis was provided at 
that time.  

An April 2001 VA nursing note indicated that the Veteran had 
a nursing appointment to obtain his hepatitis C results and 
that he stated that his results were positive.  The Veteran 
reported that he was positive for hepatitis B in the service 
and that he was going to see a representative to claim 
service connection for such disorder.  The nurse stated that 
she discussed with the Veteran that hepatitis C was spread by 
blood and sexual contact.  An April 2001 addendum to the 
nursing note indicated that the Veteran underwent a liver 
panel the previous October and that he did not want to go 
again that day.  

A subsequent April 2001 treatment entry noted that a message 
was left for the Veteran that his hepatitis B was positive, 
but that he was not positive for hepatitis C.  An additional 
April 2001 entry noted that the Veteran called back and that 
it was explained to him that his hepatitis B, only, was 
positive and that it was only positive for the antibody for 
hepatitis B.  The nurse stated that she told the Veteran that 
he was always going to carry the hepatitis B antibody, but 
that it was not active.  The nurse indicated that the Veteran 
asked if it could have been from when he was in the service 
and that she explained to him that it was difficult to know 
where he became exposed.  A further April 2001 nursing 
telephone entry noted that the Veteran called back to confirm 
that he was indeed negative for hepatitis C.  

The Board notes that the additional private and VA treatment 
records dated in March 2001 and April 2001, with references 
to the Veteran having the hepatitis B antibody, do not raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Simply stated, the fact that the Veteran 
currently has a hepatitis B antibody with no active hepatitis 
is not in dispute, either today or in August 1968.  The 
Veteran's statements in this regard are also cumulative and 
redundant.  The evidence at the time of the August 1968 RO 
decision already indicated that the Veteran had hepatitis 
during service.  

As noted previously, the RO initially denied service 
connection for residuals of hepatitis in June 1954 on the 
basis that residuals of acute hepatitis were not found on the 
last examination in the Veteran's service treatment records.  
The August 1968 RO decision denied an application to reopen a 
claim for entitlement to service connection for residuals of 
hepatitis (claimed as a liver condition) on the basis that no 
new and material evidence had been received pertaining to the 
question of service connection for a liver condition 
subsequent to the June 1954 RO decision, and that no further 
disposition had been made of acute infectious hepatitis which 
was rated as not found on last examination.  The Board 
observes that none of the recently submitted evidence links 
any current residuals of hepatitis to the Veteran's period of 
service.  In fact, the only post-service evidence of record 
solely indicates that the Veteran has the hepatitis B 
antibody and that he does not have active, or current, 
residuals of hepatitis.  The Board observes that a March 2001 
VA treatment entry noted that the Veteran had unexplained 
liver disease and that he had a history of hepatitis B.  The 
Board notes, however, that a subsequent April 2001 VA entry 
indicated that the Veteran solely had the hepatitis B 
antibody and that he did not have active hepatitis.  

The Board observes that the Veteran has reported that he has 
residuals of hepatitis that are due to his periods of 
service.  The Board notes, however, without the appropriate 
medical training and expertise, the Veteran is not competent 
to offer a probative opinion on a medical matter, such as 
with respect to the etiology of a claimed disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the August 1968 RO decision.  Thus the 
claim for service connection for residuals of hepatitis may 
not be reopened, and the August 1968 RO decision remains 
final.  

II.  Low Back Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A.§§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran contends that he has a low back disability that 
is related to his periods of service.  He specifically 
alleges that he injured his back in 1950 when he fell in a 
foxhole during maneuvers in Germany.  The Veteran reports 
that he has suffered from low back problems since that time.  

As noted above, the Veteran had active service from July 1944 
to June 1946 and from August 1947 to May 1954.  He received 
various decorations evidencing combat including the Combat 
Infantryman Badge.  The Veteran is not specifically alleging 
that he incurred a low back disability during combat.  See 38 
U.S.C.A. § 1154(b) (West 2002).  

His service treatment records for his first period of service 
from June 1944 to June 1946 do not show treatment for a low 
back disability.  Evaluations of the Veteran during that 
period of service make no reference to any low back problems.

The Veteran's service treatment records for his second of 
period of service from August 1947 to May 1954 do show 
treatment for possible low back problems.  A December 1949 
treatment entry noted that the Veteran was seen for myalgia 
on the right side and in the back and lumbar region.  It was 
noted that he was told to get a massage for his next 
treatment.  Another December 1949 entry also noted that the 
Veteran had myalgia and that his treatment would be heat and 
a massage.  A February 1954 treatment entry indicated that 
the Veteran was treated for myalgia.  An X-ray report, at 
that time, showed unilateral sacralization of the fifth 
lumbar (left side), with otherwise no bone pathology noted.  
The May 1954 objective separation examination report included 
a notation that the Veteran's spine and other musculoskeletal 
systems were normal.  An actual chronic low back disability 
was not diagnosed during the Veteran's periods of service.  

The first post-service evidence of record of any possible low 
back disability is in August 1968, many years after the 
Veteran's periods of service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

An August 1968 VA treatment report noted that bone films 
revealed sacralization of the Veteran's last lumbar vertebra 
on the left, and were otherwise non-remarkable.  

A June 1976 private treatment entry from W. J. Hancock, M.D., 
noted that the Veteran reported that in 1950 while in the 
Army, he was carrying some wood and fell in a hole and hurt 
his back.  The Veteran reported that since that time, he had 
suffered from low back pain.  Dr. Hancock indicated that the 
Veteran definitely had chronic osteo-type arthritis.  

A July 1976 VA general medical examination report noted that 
the Veteran reported that he had been a laborer for twenty 
years.  He stated that he last worked in 1974 when he had to 
quit because of a painful back condition.  The Veteran 
indicated that in May or June 1950, while serving in Germany, 
he fell in a foxhole on his back while carrying a load of 
lumbar at night.  He reported that he went on sick call and 
given aspirin.  The diagnoses included arthralgia of the low 
back, secondary to an unstable lumbosacral joint with 
transitional segment and partial sacralization of the lumbar 
sixth vertebra.  

A March 1977 VA general medical examination report noted that 
the Veteran reported that since 1950, he had suffered from 
constant pain and stiffness from the upper spine down to the 
lower back and right hip.  The diagnoses included arthritis 
of the lumbosacral spine and dorsal spine.  

An October 1999 VA treatment entry indicated that the Veteran 
had back problems of a quite moderate degree for many years.  
The diagnosis was lumbar and thoracic spondylosis.  

A February 2005 VA treatment entry noted that the Veteran 
reported that he had disorders, including chronic low back 
pain, since his military service in World War II.  The 
diagnoses included osteoarthritis of various peripheral 
joints and the lumbar spine and chronic low back pain.  

A July 2005 VA treatment entry noted that the Veteran came to 
the emergency room with left-sided low back pain after 
straining and twisting to get a pillow in the back seat of 
his care two days earlier.  The Veteran reported that his 
back pain was chronic and that he had been having it on and 
off for the past thirty years.  The impression was a 
compression fracture of L1.  A subsequent July 2005 VA 
treatment entry noted that the Veteran reported that he had a 
sudden onset of pain in his car and that an X-ray showed a 
compression fracture of L1 that was not present in March 
2005.  The examiner indicated that an inferior compression 
fracture was a little different and might be pathological 
even though he could not see anything unusual on the regular 
X-ray.  

An August 2005 VA treatment entry related an assessment of a 
compression fracture of L1, rule out destructive process.  A 
subsequent August 2005 entry noted that the Veteran injured 
his back a month earlier.  No diagnosis was provided at that 
time.  Another August 2005 entry, that same day, noted that 
the Veteran reported that he had chronic low back pain since 
his military service in World War II.  The diagnoses included 
a compression fracture of the L1 vertebral body; 
osteoarthritis of various peripheral joints and the lumbar 
spine; and chronic low back pain.  

A September 2005 VA treatment entry related an assessment of 
a subacute compression fracture of L1 from previous trauma 
and multilevel lumbar spondylosis/degenerative joint disease 
with a history of an old back injury while in the service.  
An October 2005 entry noted that the Veteran reported that he 
had back pain dating back to an injury during his military 
service in 1950.  He stated that he was treated in the 
infirmary, but that he did not know if there were records of 
such treatment.  He reported that he had suffered from flare-
ups every few months for most of the years since 1950.  The 
assessment included chronic low back pain and osteoarthritis 
of various joints and the lumbar spine.  Another October 2005 
entry noted that the Veteran stated that he fell in a foxhole 
in German and reported that his back had never been right 
since that time.  The impression was low back pain; S1 
subluxation; lumbar subluxation; compression fracture at L1; 
and degenerative disc disease.  

A November 2005 statement from a VA physician indicated that 
he was writing to give a medical opinion that the Veteran had 
"chronic back pain that more likely than not occurred as a 
result of a back injury in his military service that he 
[recalled] [had] happened in 1950."  The physician noted 
that the Veteran reported at least two episodes per year on 
the average of flare-ups of his recurrent low back pain since 
the 1950 back injury.  The physician stated that the 
Veteran's current testing showed a compression fracture (non-
acute) of the first lumbar vertebra that looked old.  The 
physician indicated that the Veteran also had several levels 
of spinal arthritis and degenerative lumbar disc disease.  
The physician commented that the first sacra vertebral 
segment was lumbarized, which may predispose to more severe 
back injuries at a young age such as in 1950.  

A March 2006 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that he fell in a foxhole in June 1950 while stationed in 
Germany and hurt his back.  He reported that his back had 
been painful ever since that time.  He reported that no X-
rays were taken and that he did go on sick call several times 
with back pain.  The Veteran stated that he was given pain 
pills for his back pain during service.  He reported that 
after his discharge from the Army in 1954, he saw his private 
physician and was diagnosed with having sciatic and 
degenerative joint disease of the spine.  The Veteran stated 
that he felt his degenerative arthritis of the spine was 
related to his back injury in 1950.  

The examiner reported that the Veteran's entire claims file, 
including a November 2005 opinion from a VA physician, was 
reviewed.  It was noted that the Veteran's X-rays were also 
reviewed and discussed with an orthopedic surgeon.  The 
examiner discussed the Veteran's medical history in some 
detail.  The examiner indicated, as to a conclusion, that X-
rays showed that the Veteran's compression fracture of L1 
happened sometime between March 2005 and July 2005.  The 
examiner stated that the Veteran's lumbar spine X-ray of 1954 
showed partial unilateral sacralization of L5.  The examiner 
indicated that such disorder was a congenital or 
developmental abnormality, which, in itself, did not 
predispose someone to increased back pain or to instability.  
It was noted that such disorder was not the result of trauma.  
The examiner remarked that the progression of osteoarthritis 
in a patient would be the same regardless of the presence or 
absence of a congenital sacralization.  The examiner 
indicated that "it [was] not likely that the Veteran's 
current multilevel degenerative arthritis of the spine and 
multilevel degenerative disc disease [were] related to the 
finding of unilateral sacralization of L5 in 1954."  The 
examiner reported that such disorders were more likely a 
natural progression of degenerative arthritis due to aging.  
The examiner noted that the Veteran did give a history of 
chronic low back pain since 1950.  The examiner stated that 
"chronic mechanical low back pain was multifactorial and 
[could] be due to any of a number of etiologies."  The 
examiner commented that "it would be speculation to attempt 
to relate [that] to a particular incident."  

A March 2006 VA treatment entry noted that the Veteran was 
seen with a chief complaint of lower back pain since he fell 
in a foxhole in Germany.  The diagnoses included chronic back 
pain and osteoarthritis of various joints and the lumbar 
spine.  A May 2007 VA treatment entry noted that the Veteran 
reported that he had a military related back injury.  A 
diagnosis was not provided at that time.  

A May 2009 VA spine examination report (by the examiner who 
conducted the March 2006 VA spine examination) noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that in 1950, while on maneuvers in Germany, he fell into a 
foxhole and hurt his back.  He stated that he went to sick 
call, but was coincidentally found to have jaundice and was 
hospitalized for several months for hepatitis.  He indicated 
that, consequently, nobody paid attention to his back.  The 
Veteran reported that he had suffered from lower back pain 
spreading to his neck and to all other joints (shoulders, 
hips, knees, and feet), with fibromyalgia since that time.  
He remarked that an X-ray at the time of his discharge from 
service showed a bad vertebra.  

The diagnosis was multilevel degenerative arthritis and 
degenerative disc disease of the entire spine.  The examiner 
discussed the Veteran's medical history, including a November 
2005 statement from a VA physician and a March 2006 VA spine 
examination report, in detail.  The examiner indicated that 
another consultation was sought from a VA orthopedic surgeon 
in May 2009 and the orthopedic surgeon agreed with the 
conclusions reported in the March 2006 VA spine examination 
report as to the Veteran's partial unilateral sacralization 
of L5.  The examiner stated that a careful review of the 
records showed that the compression fracture noted by the VA 
physician in November 2005 happened in 2005.  The examiner 
indicated that a July 2005 VA treatment entry noted that the 
Veteran had a sudden onset of pain in his car and that an X-
ray showed a compression fracture of L1, not present in March 
of that year.  

The examiner reported that the Veteran's service treatment 
records did show treatment of myalgia on the right side and 
in the back and lumbar region.  The examiner stated, however, 
that "[such] [was] only indicative of lumbar strain, likely 
temporary, nothing more."  The examiner stated that the 
lumbar X-ray of 1954 showed "only the congenital abnormality 
noted above, and as shown by the opinion from two different 
orthopedic surgeons, [that disorder] did not predispose to 
more severe back injuries, and therefore it [was] not likely 
that [the] partial unilateral sacralization of L5 would be 
aggravated by service."  

The examiner stated that the Veteran did have generalized 
degenerative arthritis, but that was not incompatible with 
the process of aging.  The examiner also discussed an October 
1999 VA treatment entry from an orthopedic surgeon.  The 
examiner stated that it was the opinion of two orthopedic 
surgeons that "congenital sacralization of L5 [was] not due 
to trauma and [did] not predispose to arthritis, therefore 
would not be aggravated by service."  The examiner reported 
that it was the opinion of three orthopedic surgeons that the 
Veteran's "degenerative arthritis and degenerative disc 
disease [were] compatible with his age."  The examiner 
commented that "it [was] less likely as not that the 
Veteran's current multilevel degenerative arthritis and disc 
disease of the spine [was] related to the sacralization of L5 
found in service, nor was the sacralization of L5 aggravated 
by service."  The examiner stated that the Veteran, however, 
did give a history of chronic back pain, and that he "[could 
not] speculate as to the precise etiological factors for his 
back pain or arthralgia."  

A June 2009 private treatment report from Healthsource, 
Chiropractic and Progressive Rehab, noted that the Veteran 
was seen for treatment of lumbosacral pain with radicular 
symptoms into his right calf.  The Veteran stated that the 
mechanism of the injury was during training in Germany in 
June 1950.  He reported that he was carrying three planks of 
wood and fell in a foxhole.  As to an assessment, it was 
noted that the findings were consistent with lumbar spine 
intersegmental dysfunction as a result of moderate-severe 
degenerative disc disease with degenerative joint disease 
causing secondary S1 nerve root radiculopathy and muscle 
spasm.  The examiner commented that "the findings [were] 
consistent with [the] timeline and mechanism of [an] injury 
during training of June 1, 1950."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that numerous private and VA treatment 
records (as well as examination reports) include statements 
from the Veteran relating his current back problems to an 
injury during service.  For example, a June 1976 private 
treatment entry from Dr. Hancock noted that the Veteran 
reported that in 1950, while in the Army, he fell in a 
foxhole and hurt his back and that he had suffered from back 
pain since that time.  It was noted that the Veteran 
definitely had chronic osteo-type arthritis.  A July 1976 VA 
spine examination report noted that the Veteran reported that 
in May or June 1950, he fell on his back in a foxhole while 
carrying a load of lumbar at night.  The diagnoses included 
arthralgia of the low back, secondary to an unstable 
lumbosacral joint with transitional segment and partial 
sacralization of the lumbar sixth vertebra.  A March 1977 VA 
general medical examination report noted that the Veteran 
reported that since 1950, he had suffered from constant pain 
and stiffness from the upper spine down to the lower back and 
right hip.  The diagnoses, at that time, included arthritis 
of the lumbosacral spine and dorsal spine.  

Additionally, a July 2005 VA treatment entry indicated that 
the Veteran reported that he had chronic low back pain since 
his military service in World War II.  The diagnoses included 
osteoarthritis of the lumbar spine and chronic low back pain.  
A July 2005 VA treatment entry noted that the Veteran 
reported that his back pain was chronic and that he had been 
having it on and off for the past thirty years.  The 
impression was a compression fracture of L1.  An August 2005 
entry indicated that the Veteran stated that he had chronic 
low back pain since his service in World War II.  The 
diagnoses included a compression fracture of the L1 vertebral 
body; osteoarthritis of the lumbar spine; and chronic low 
back pain.  Further, an October 2005 entry noted that the 
Veteran reported that he had back pain dating back to his 
military service in 1950 and related an assessment of chronic 
low back pain and osteoarthritis of various joints and the 
lumbar spine.  Another October 2005 entry noted that the 
Veteran stated that he fell in a foxhole in German and 
reported that his back had never been right since that time.  
The impression, at that time, was low back pain; S1 
subluxation; lumbar subluxation; compression fracture at L1; 
and degenerative disc disease.  A May 2007 VA treatment entry 
noted that the Veteran reported that he had a military 
related back injury, but did not provide a diagnosis.  

The Board observes that all of the above statements by the 
Veteran that he had a history of low back problems that began 
in service, or that were that were the result of an injury in 
the service, were nothing more than a recitation of his 
belief or claimed history.  As such, any repetition of these 
statements by a doctor reciting a reported medical history, 
are not probative in linking any present low back disability 
with his periods of service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  

The Board notes that a September 2005 VA treatment entry 
related an assessment of a subacute compression fracture of 
L1 from previous trauma and multilevel lumbar 
spondylosis/degenerative joint disease with a history of an 
old back injury while in the service.  Additionally, a 
November 2005 statement from a VA physician indicated that he 
was writing to give a medical opinion that the Veteran had 
"chronic back pain that more likely than not occurred as a 
result of a back injury in his military service that he 
[recalled] [had] happened in 1950."  The physician noted 
that the Veteran reported at least two episodes per year on 
the average of flare-ups of his recurrent low back pain since 
the 1950 back injury.  The physician commented that the 
Veteran's first sacra vertebral segment was lumbarized, which 
may predispose to more severe back injuries at a young age 
such as in 1950.  

Further, the Board observes that a June 2009 private 
treatment report from Healthsource, Chiropractic and 
Progressive Rehab, noted that the Veteran was seen for 
treatment of lumbosacral pain with radicular symptoms into 
his right calf.  The Veteran stated that the mechanism of the 
injury was during training in Germany in June 1950.  As to an 
assessment, it was noted that the findings were consistent 
with lumbar spine intersegmental dysfunction as a result of 
moderate-severe degenerative disc disease with degenerative 
joint disease causing secondary S1 nerve root radiculopathy 
and muscle spasm.  The examiner commented that "the findings 
[were] consistent with [the] timeline and mechanism of [an] 
injury during training of June 1, 1950."  The Board notes 
that there no indication that the VA examiner pursuant to the 
September 2005 VA treatment entry; the VA physician who 
provided the statement in November 2005; or the examiner 
pursuant to the June 2009 report from Healthsource, 
Chiropractic and Progressive Rehab, reviewed the Veteran's 
entire claims file in providing their respective opinions.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, the Board finds that 
those respective opinions have little probative value in this 
matter.  

Conversely, the Board observes that the March 2006 VA spine 
examination report noted that the Veteran's entire claims 
file, including a November 2005 opinion from a VA physician, 
was reviewed.  The examiner discussed the Veteran's medical 
history in some detail.  The examiner indicated, as to a 
conclusion, that X-rays showed that the Veteran's compression 
fracture of L1 happened sometime between March 2005 and July 
2005.  The examiner stated that the Veteran's lumbar spine X-
ray of 1954 showed partial unilateral sacralization of L5.  
The examiner indicated that such disorder was a congenital or 
developmental abnormality, which, in itself, did not 
predispose someone to increased back pain or to instability.  
It was noted that such disorder was not the result of trauma.  
The examiner remarked that the progression of osteoarthritis 
in a patient would be the same regardless of the presence or 
absence of a congenital sacralization.  The examiner 
indicated that "it [was] not likely that the Veteran's 
current multilevel degenerative arthritis of the spine and 
multilevel degenerative disc disease [were] related to the 
finding of unilateral sacralization of L5 in 1954."  The 
examiner reported that such disorders were more likely a 
natural progression of degenerative arthritis due to aging.  
The examiner noted that the Veteran did give a history of 
chronic low back pain since 1950.  The examiner stated that 
"chronic mechanical low back pain was multifactorial and 
[could] be due to any of a number of etiologies."  The 
examiner commented that "it would be speculation to attempt 
to relate [that] to a particular incident."  The Board 
observes that the VA examiner reviewed the Veteran's claims 
file, discussed the Veteran's medical history in some detail 
(including the November 2005 VA physician's opinion), and 
provided rationales for his opinions.  Therefore, the Board 
finds that the VA examiner's opinion is very probative in 
this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

Also, the Board notes that a May 2009 VA spine examination 
report (by the examiner who conducted the March 2006 VA spine 
examination) noted that the Veteran's claims file was 
reviewed.  The diagnosis was multilevel degenerative 
arthritis and degenerative disc disease of the entire spine.  
The examiner discussed the Veteran's medical history, 
including a November 2005 statement from a VA physician and a 
March 2006 VA spine examination report, in detail.  The 
examiner indicated that another consultation was sought from 
a VA orthopedic surgeon in May 2009 and the orthopedic 
surgeon agreed with the conclusions reported in the March 
2006 VA spine examination report as to the Veteran's partial 
unilateral sacralization of L5.  The examiner stated that a 
careful review of the records showed that the compression 
fracture noted by the VA physician in November 2005 happened 
in 2005.  

The examiner reported that the Veteran's service treatment 
records did show treatment of myalgia on the right side and 
in the back and lumbar region.  The examiner stated, however, 
that "[such] [was] only indicative of lumbar strain, likely 
temporary, nothing more."  The examiner stated that the 
lumbar X-ray of 1954 showed "only the congenital abnormality 
noted above, and as shown by the opinion from two different 
orthopedic surgeons, [that disorder] did not predispose to 
more severe back injuries, and therefore it [was] not likely 
that [the] partial unilateral sacralization of L5 would be 
aggravated by service."  The examiner remarked that the 
Veteran did have generalized degenerative arthritis, but that 
was not incompatible with the process of aging.  The examiner 
stated that it was the opinion of two orthopedic surgeons 
that "congenital sacralization of L5 [was] not due to trauma 
and [did] not predispose to arthritis, therefore would not be 
aggravated by service."  The examiner reported that it was 
the opinion of three orthopedic surgeons that the Veteran's 
"degenerative arthritis and degenerative disc disease [were] 
compatible with his age."  The examiner commented that "it 
[was] less likely as not that the Veteran's current 
multilevel degenerative arthritis and disc disease of the 
spine [was] related to the sacralization of L5 found in 
service, nor was the sacralization of L5 aggravated by 
service."  The examiner stated that the Veteran, however, 
did give a history of chronic back pain, and that he "[could 
not] speculate as to the precise etiological factors for his 
back pain or arthralgia."  The Board observes that as the VA 
examiner in May 2009 reviewed the Veteran's entire claims 
file, discussed his medical history in detail, referred to 
other medical opinions of record, and provided rationales for 
his opinions, the Board finds that his opinions are the most 
probative in this matter.  See Wensch, supra.  

The Board notes that the probative evidence as a whole 
provides no continuity of symptomatology of a low back 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a probative medical 
source that any low back problems during the Veteran's period 
of service may be reasonably associated with his current low 
back disability diagnosed many years later.  The medical 
evidence does not suggest that the Veteran's current low back 
disability is related to his period of service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that his present low back disability 
began years after his period of service, without relationship 
to service.  A VA examiner has specifically indicated that 
"it [was] less likely as not that the Veteran's current 
multilevel degenerative arthritis and disc disease of the 
spine [was] related to the sacralization of L5 found in 
service, nor was the sacralization of L5 aggravated by 
service."  The examiner also stated that the Veteran, 
however, did give a history of chronic back pain, and that he 
"[could not] speculate as to the precise etiological factors 
for his back pain or arthralgia."

The Board observes that the Veteran's service treatment 
records did include a February 1954 X-ray report that showed 
unilateral sacralization of the fifth lumbar (left side), 
with otherwise no bone pathology noted.  Additionally, as 
noted above, a VA examiner in March 2006 and May 2009 
specifically found that the X-ray of 1954 showed "only the 
congenital abnormality noted above, and as shown by the 
opinion from two different orthopedic surgeons, [that 
disorder] did not predispose to more severe back injuries, 
and therefore it [was] not likely that [the] partial 
unilateral sacralization of L5 would be aggravated by 
service."  The examiner also stated that the Veteran's 
current multilevel degenerative arthritis and disc disease of 
the spine were not related to the sacralization of L5 found 
in service.  The Board observes that the Veteran has not 
specifically alleged, and the evidence does not indicate, 
that any preexisting sacralization of L5 (or developmental 
defect of the lumbosacral spine) increased in severity during 
his period of service.  Therefore, with no evidence of any 
increase in disability of any preexisting low back disability 
during the Veteran's period of service, service connection 
based on aggravation may not be conceded.  See 38 C.F.R. 
§ 3.306.  

The Veteran has alleged in statements that his current low 
back disability had its onset during service.  As a 
layperson, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any low back problems during service were not chronic, 
and that the current claimed low back disability began many 
years after the Veteran's period of service and was not 
caused by any incident of service.  The Board concludes that 
the weight of the medical evidence is against any finding 
that a low back disability was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The application to reopen the claim for entitlement to 
service connection for residuals of hepatitis is denied.  

Service connection for a low back disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


